Title: Remission of Punishment for John Scotchlar, 22 August 1798
From: Adams, John,Pickering, Timothy, Jr.
To: 



John Adams, President of the United States of America.
To all to whom these presents shall come, Greeting:22 August 1798

Whereas John Scotchlar, late of the District of Massachusetts, Yeoman, at a Circuit Court of the United States, lately holden in and for the said District was duly convicted of larceny against the form and effect of An Act of the Congress of the United States, entitled “an Act for the punishment of certain crimes against the United States,” and by the Judgment of the same Court, the said John Scotchlar was sentenced and adjudged to pay a fine of One hundred and sixty Dollars, one moiety thereof to the use of the United States, and the other moiety thereof to the informer, and be publicly whipped twenty stripes, and to stand committed till the said sentence of the Court was complied with: And whereas by letters patent dated on the 22nd. day of August last, on the petetion of the said John Scotchlar, I did remit to him the said corporal punishment: And whereas the said John Scotchlar has by his other petition besought a remission of that part of the fine aforesaid adjudged to be paid to the use of the United States. Therefore   that  considered the case of the said John Scotchlar, I have thought it proper, and by these presents, do further grant unto the said John Scotchlar remission of the said fine so far as the United States are concerned therein, hereby willing and requiring that all prosecutions and other proceedings against him the said John Scotchlar, for or by reason thereof, be forthwith stayed and discharged.
In Testimony whereof, I have made these Letters Patent, and caused the Seal of the United States to be affixed hereto, at Philadelphia, this Nineteenth day of July A.D. one thousand seven hundred and ninety nine, and in the twenty fourth year of the Independence of the said States.

John AdamsBy the President of the United States,


Timothy PickeringSecretary of State.Boston July 30th: 1799—
I the Subscriber being intitled to the one Moiety of the Penalty adjudged against John Scotchlar within named—do hereby release & relinquish to Him the said Scotchlar any demand arising to Me from the P. Judgment & Conviction

John WyerAnd on the said July the 30th. I do by Virtue of these Letters Patent—release from Goal John Scotchlar within named & direct they that He be accordingly released

Saml Bradford Marshal of Massachusetts